DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Receipt of Remarks/Amendments filed on 02/08/2022 is acknowledged. Claims 1-5 are pending in this application and are presented for examination on the merits in this Office Action. Claims 6-10 are cancelled.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This application 16618121, filed 11/28/2019, is a national stage entry of PCT/IB2019/058890, with an International Filing Date of 10/18/2019, andclaims foreign priority to 201841040573, filed 10/27/2018.
Non-Compliance
	Consideration of the claim amendment has been performed herein by the Examiner. However, it is noted on the record that Applicant failed to comply with the requirements of CFR 1.121 regarding the manner of making amendments in applications. The Applicant is hereby notified of the non-compliance of Claims 6-10.  According to CFR 1.121 (4) cancellation of a claim requires: 
 No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.
	Claims 6-10 indicate “Deleted” claim status, and contains text with line through it.  Accordingly, by issuance of the instant notice, Applicant is requested to amend the claim removing the text with line through and using “Canceled” as the proper claim status. To expedite prosecution, the Examiner treats the claims as cancelled, and issues the Office Action herein in lieu of a non-compliance notice.
Terminal Disclaimer
The terminal disclaimer filed on 9/22/2020 disclaiming the terminal portion of any patent
granted on this application which would extend beyond the expiration date of US 10980740 has been reviewed and is accepted. The terminal disclaimer has been recorded. The double patenting rejections are withdrawn with the acceptance of the terminal disclaimer.


Withdrawn Rejections:

Applicant’s arguments, see p. 4, section II of the Remarks filed on 02/08/2022, with respect to the rejection of Claim 1 under 35 USC§ 102 have been fully considered and are persuasive.  Applicant amended the claim to recite amounts of the components. The rejection has been withdrawn. 
Suggestions
	For better grammatical construction, the Examiner suggests adding the word “the” to read “of the spray composition” in Claim 5. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

A. 	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (WO 2016/164903 A1, 13 October 2016), hereinafter Bush, in view of Wang et al. (CN 102688182 B, cited in the IDS).
Applicant Claims
Applicant claims a topical spray composition comprising about 0.01 – 1% chitosan and about 0.01 – 1% carbonic acid, and further comprise about 0.01-2% lactic acid and water, stored in a BOV pressurized vessel; wherein the pH of the composition is about 2 - 4.5. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Bush teaches the invention of an aqueous chitosan gel system of novel non-scarring, non-interfering, transparent, stable, solubilized chitosan that controls bleeding. The aqueous chitosan gel system can comprise water, chitosan, an acid, a plasticizer, a rheology modifying agent, an antioxidant stabilizer, an alcohol, and a multi-valent salt as well as other additional components (Abstract). 
Bush teaches that at pH below 6.5, in the presence of an acid, the chitosan is water-soluble, and that the viscosity of the gel is determined by the chitosan molecular weight and weight. It can be adjusted to be viscous enough to be able to promote film-forming structures that resist collapse in oozing blood while it cannot be so viscous that it resists application by pressure delivery. Thus, the pH range instantly claimed in Claim 1 is rendered obvious by Bush. 
The invention of Bush may be delivered using common delivery devices including a spray can, and the application may be topical (p. 7, lines 20-25; p. 9, lines 4-5; p. 10, lines 18-30), which renders obvious the topical spray composition limitation in Claims 1-5.
Bush exemplifies the preparation of chitosan gel comprising 2.67% high molecular weight chitosan, and 0.58% low molecular weight chitosan, 2% lactic acid, and 89% water (Example 1).  Bush generally teaches that chitosan present in an amount of about 2% to about 12% (Claim 1); about 2% reads on the feature of about 1% chitosan, and renders the amount obvious in Claims 1 and 2. The amount of lactic acid is within the range instantly claimed in Claim 1, and is near the amount of “about 1.2%” in Claim 4. Additionally, Bush’s composition requires an acid component which include one or more of a monofunctional organic acid in an amount of about 0.5% to about 7% (w/w), difunctional or trifunctional organic acid, etc. (Claim 1). The monofunctional organic acid is selected from the group comprising lactic, glycolic, carbonic, and acetic acids (Claim 7). Bush recites that strongly volatile organic acid such as carbonic acid may be used to provide for rapid film forming characteristic (p. 4, lines 25-27).  Bush teaches that lactic acid is a preferred monofunctional acid because it readily dissolves chitosan and provides strong mucoadhesion properties. Furthermore, carbonic, lactic acid and glycolic acids have minimal odor and are well tolerated against normal and injured tissue (p. 5, lines 30-35).  
 the pressurized vessel being a Bag-on-Valve (BOV) aerosol dispensing system.  This limitation is irrelevant to the composition.  How or where one stores the composition does not materially affect its components. It is the Applicant’s burden to show that the BOV dispensing system is also an integral part of the composition claim. See MPEP 2106.05(b). As recited, the pressurized vessel being a BOV is not a patentable feature.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The instant claim set recites about 0.01% to about 1% chitosan. Bush teaches about 2% to 12% chitosan.
Bush exemplifies lactic acid being the required monofunctional organic acid in a composition at a concentration of 2% (Example 1) and 3.1% (Example 2). Bush does not expressly teach a composition comprising a specific concentration of carbonic acid. However, Bush generally teaches one or more of a monofunctional organic acid in an amount of about 0.5% to about 7% (w/w), which renders obvious the about 0.1 % w/v to about 1.0% w/v carbonic acid, and from about 0.01 % w/v to about 2.0% w/v lactic acid; as well as the 0.3% carbonic acid in Claim 3 and 1.2% lactic acid in Claim 4.
Bush does not expressly teach the pH to be about 2 - 4.5.
Regarding the pH being in the range of 2 - 4.5, Wang assists Bush by teaching an overlapping pH range. Wang is in a related field of study to Bush and teaches an antibacterial gel that provides vagina pH buffer; the gel comprises chitosan, glycerol, weak acid polycarbophil, etc.  Wang teaches that the combination of the weak acid and the antibacterial performance of chitosan eliminates the recurrence of vagina inflammatory diseases and recovers the self-cleaning ability of the vagina (Abstract). 
st paragraph). Wang teaches the amount of chitosan in the composition to be 1-1.5%, weak acid polycarbophil is 0.8-2.2%.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

Regarding the concentration of chitosan, carbonic acid, and lactic acid, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. While the exact claimed range is not disclosed by Bush, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration range is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the concentration range and amounts in the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration range. NOTE: MPEP 2144.05.
Bush comprehends the use of lactic, glycolic, carbonic, and acetic acid as one or more monofunctional organic acid in a composition suitable for topical spray, and teaches that prima facie obvious to one of ordinary skill in the art before the effective filing date to adjust the concentration of lactic acid, and incorporate carbonic acid as additional monofunctional acid in the composition, arriving at the instant claims. Where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results, an obvious to try inquiry may properly lead to a legal conclusion of obviousness. See MPEP 2143. One skilled in the art would try any of carbonic, lactic, or glycolic acids either alone or in combination, as taught by Bush, in a topical composition, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try the carbonic acid, because these three acids are known to be well tolerated in compositions useful for normal and injured tissue. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007). 
Regarding the amount of lactic acid and carbonic acid instantly claimed in Claim 1, the range recited for the monofunctional organic acid component of Bush overlaps with the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Both Bush and Wang teach compositions comprising weak acids with chitosan, and acidic pH, which are useful for disinfecting topical application. Therefore, Bush and Wang are compatible.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Wang to Bush and use a pH range of 3.8-
Additionally, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the concentration of chitosan taught by Wang in a vaginal spray composition. One would have been motivated to do so to use less amount of chitosan and therefore lower the cost. The references above would serve as starting point to figure out optimal amounts and ratios. Since there is an exemplary teaching in the prior art of this variation, it would have been obvious to find the best ranges. As discussed supra, the optimization of a result effective parameter is considered within the skill of the artisan. This is what researchers do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.
This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in their 
An improvement in the art would have been obvious if “it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362: “..…”it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon , 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc).” Note MPEP §2144.05(II)(A) on this issue.  Likewise, optimization of a range or other variable within the claims flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 65 USPQ2d 1379, 1382.
See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980): “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Esterhoy, 440 F.2d 1386, 1389 (C.C.P.A. 1971): “The conditions recited in the claims appear to us to be only optimum and easily ascertained by routine experimentation.”; In re Swentzel, 219 F.2d 216, 219 (C.C.P.A. 1955): “the determination of that desired size under the present In re Swain, 156 F.2d 246, 247-48 (C.C.P.A. 1946): “In the absence of a proper showing of an unexpected and superior result over the disclosure of the prior art, no invention is involved in a result obtained by experimentation.” See also In re Kulling, 14 USPQ2d 1056 and In re Malagari, 182 USPQ 549, 553.
Note that this applies even if the prior art range is very broad.  In In re Waymouth and Koury, 182 USPQ 290, the prior art range was 0.0000001 to 1.3 (called “extremely broad”); the claims were 0.08 to 0.75. The court stated, “In order to show an unexpected result, we do not believe that the lamp must be inoperable over other ranges, but rather that over the claimed critical range, there be a difference in kind, rather than in degree.”
As is stated in Iron Grip Barbell Co. v. USA Sports, Inc., 73 USPQ2d 1225, 1228 “[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.” Note similar language in In re Cooper, 57 USPQ 117, 119-120 and Ormco Corp. v. Align Tech., Inc., 79 U.S.P.Q.2d 1931, 1940. To overcome this prima facie case of obviousness applicants must show “that the claimed range achieves unexpected results relative to the prior art range.” (Peterson). Moreover, this showing must be commensurate in scope with the claimed range or, in other words, an applicant must show that the unexpected result occurs throughout the entire claimed range. See In re Harris, 74 USPQ2d 1951 (“Harris needed to show results covering the scope of the claimed range”). The showing must also present enough data points within the prior art range, but outside the claimed range, to establish that the unexpected property does not occur outside the claimed range. In re Hill, 284 F.2d 955, 958-59 (CCPA 1960). See MPEP §716.02(d)(II). 
In re Huang, 40 USPQ2d 1685, 1688 states that even if the “modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990).” Note similar language in In re Waymouth and Koury, 182 USPQ 290 (“a difference in kind, rather than in degree.”)
	
Alternatively, given patentable weight to the BOV limitation, the following rejection applies:
B. 	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Wang, as applies to Claims 1-5 above, and in view of Sternoff, et al. (US 9,393,261 B2, Jul.19, 2016), hereinafter Sternoff, and Signature Filling Company (The Benefits of Bag-on-Valve Aerosol Packaging, Jun 15, 2018 [retrieved on 2021-11-09], retrieved from the Internet <URL: http://signaturefillingcompany.com/benefits-bag-valve-aerosol-packaging/>), hereinafter SFC.
Applicant Claims
Applicant claims a topical spray composition comprising about 0.01 – 1% chitosan and about 0.01 – 1% carbonic acid, and further comprise about 0.01-2% lactic acid and water, stored in a BOV pressurized vessel; wherein the pH of the composition is about 2 - 4.5. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
supra. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Bush is silent on Bag-On-Valve (BOV) aerosol dispensing system.
Sternoff cures the deficiency of Bush. Sternoff is in a related field of endeavor, and relates an antimicrobial, anti-chafing barrier compound dispensed via a stick, gel, spray, and an ointment (Col. 1, lines 15-36; Claims 1 and 6); Sternoff teaches that chafing is a friction-induced injury to the skin, ranging from minor irritation or abrasion, to a wound where layers of the skin are worn away, or ruptured. The composition of Sternoff comprises i) propanediol and/or propylene glycol, ii) aloe barbadensis leaf juice, C18-C36 acid triglycerides, capric/caprylic triglycerides, tocopheryl acetate, tribehinin and allantoin, iii) a stable chelated silver oxide complex comprising a mixture of a chitosan solution, a silver solution, and carboxylic acid; wherein said chitosan solution comprises chitosan and glycolic acid; and wherein said silver solution is a slurry comprising a silver oxide powder in water (Claim 1). 
Sternoff teaches one embodiment wherein the composition is used as an aerosol application, the composition is used in a container/device, which further contains at least one propellant for distributing the aerosol composition. Sternoff further teaches aerosols being replaced by spray cans using what is known as “bag-on-valve' methodology, where the composition is injected into a bag attached to the spray valve, and the injection compresses the air in the can which, when the valve is pressed, forces the composition to be expelled from the bag in a continuous spray until the valve is released (Col. 9, line 63 to Col. 10, line 3), rendering obvious the BOV aerosol dispensing system. 
Claim 1 is obvious over Sternoff.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The composition of Bush is directed for novel non-scarring, non-interfering, transparent, stable, solubilized chitosan that controls bleeding. Sternoff comprehends the suitability of BOV for spraying topical compositions comprising chitosan and monofunctional organic acid such as glycolic acid, wherein the compositions to be sprayed are suitable for wounds.  SFC iterates the many benefits of BOV in health care applications. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bush with that of Sternoff and SFC, and use BOV aerosol dispensing system as the vessel for the composition of Bush. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. BOV does not interact with the composition in a manner that modifies the function its function, and vice versa. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known 

C. 	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106512081 A, 22-Mar-2017, cited in the IDS; WIPO machine translated), hereinafter Zhang, in view of Kim et al. (CN 104994843 A), hereinafter Kim.

Applicant Claims
Applicant claims a topical spray composition comprising about 0.01 – 1% chitosan and about 0.01 – 1% carbonic acid, and further comprise about 0.01-2% lactic acid and water, stored in a BOV pressurized vessel. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Zhang relates the invention of a spray composition comprising aqueous chitosan for wound dressing (Abstract). Zhang teaches the preparation of chitosan solution by evenly dispersing chitosan hydrogel in water, and carbon dioxide gas is continuously fed under high pressure. The composition is stored in a high pressure vessel for spraying (Examples 2 and 3).   Zhang recites that carbon dioxide dissolved in water produces carbonic acid (p. 3, last paragraph; p. 4, 7th paragraph). Zhang teaches that the composition comprises 1-5% chitosan (Note that the chitosan amount is p. 4, in Chinese, “1%~5%” in the WIPO translated copy), which reads on the instantly claimed range and amount of chitosan in instant Claims 1 and 2, respectively.
	Because Zhang teaches dissolution of carbon dioxide in water, which produces carbonic acid, carbonic acid is inherently present in the composition, and Zhang renders obvious this 
Regarding the pressurized vessel being a Bag-on-Valve (BOV) aerosol dispensing system,  this limitation is irrelevant to the composition.  How or where one stores the composition does not materially affect its components. It is the Applicant’s burden to show that the BOV dispensing system is also an integral part of the composition claim. See MPEP 2106.05(b). As recited, the pressurized vessel being a BOV is not a patentable feature, and this feature in Claim 1 is obvious.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Zhang is silent on the lactic acid.  However, Zhang teaches that due to the size of chitosan, its solubility is poor, and that organic or inorganic acids assist in its solubility.  Zhang teaches that useful acids include acetic acid, hydrochloric acid, citric acid (p. 3, 3rd paragraph).
Zhang does not expressly teach the range of about 0.1 % w/v to about 1.0% w/v carbonic acid, from about 0.01 % w/v to about 2.0% w/v lactic acid in Claim 1, 0.3% carbonic acid in Claim 3, and 1.2% lactic acid in Claim 4.  
Kim is in the same wound healing field and cures the deficiencies of Zhang with regards to the concentration of carbonic and lactic acid (Abstract). Kim teaches pharmaceutical composition for wound healing comprising a pharmaceutically active substance, chitosan, and solvent for chitosan. Kim teaches that the pharmaceutical composition comprises an acid, plasticizer, thickening agent, etc. (Claim 3). Kim comprehends the solubility issues with chitosan and teaches the technique of employing acid to address the issue (p. 6, 8th paragraph). The acid includes lactic acid, citric acid, etc. in an amount of 0.2-20% (Claim 4). While Kim recites a dozen acids, the art recites that lactic acid is preferred, and Kim expressly teaches a cream preparation th paragraph; p. 10, Comparative Example 1). Kim also teaches that the plasticizer is selected from the group which includes carbonic acid, and that the amount of plasticizer is 0.2 to 10 % by weight (Claim 5).  Therefore, Kim renders obvious the amounts in Claims 1-4. 

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Both Zhang and Kim comprehend the utility of weak acids such as citric acid and lactic acid in aiding the solubility of chitosan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with that Zhang and use one of the acids of Kim in aiding the solubility of chitosan. One skilled in the art would try any of the acids recited by Kim as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore especially try the preferred lactic acid. One would be motivated to do so Kim has shown the composition comprising lactic to be useful in wound healing. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Zhang and Kim and use the amounts Kim teaches in the topical spray composition of Zhang. The arts are in the same field of endeavor and recognizes the application of compositions comprising chitosan, lactic acid, carbonic acid, and water for wound healing composition. A person with ordinary skill in the art before the effective filing date of the claimed invention would have used the concentrations taught by Kim in a topical spray composition of Zhang with reasonable expectation that it would enable a useful wound healing composition. Obviousness is established by combining or modifying the teachings of the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding the concentration of chitosan, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. While the exact claimed range is not disclosed by the prior art, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration range is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the concentration range of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration range. NOTE: MPEP 2144.05.

D. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Kim as applies to Claim 1 above, and in view of Wang.

Applicant Claims
Applicant claims a topical spray composition comprising about 0.01 – 1% chitosan and about 0.01 – 1% carbonic acid, and further comprise about 0.01-2% lactic acid and water, stored in a BOV pressurized vessel; wherein the pH of the composition is about 2 - 4.5. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
supra.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Zhang is silent on the specific pH of the composition. However, the art recognizes that acidity of the solution promotes the stability of chitosan (p. 4, 3rd paragraph).
Wang is in a related field of study to Zhang and teaches an antibacterial gel that provides vagina pH buffer; the gel comprises chitosan, glycerol, weak acid polycarbophil, etc.  Wang teaches that the combination of the weak acid and the antibacterial performance of chitosan eliminates the recurrence of vagina inflammatory diseases and recovers the self-cleaning ability of the vagina (Abstract). 
Wang teaches vaginal pH buffering antibacterial gel having a pH of 3.8-4.4. The composition has powerful pH buffer capacity that can help the intravaginal environment to rapidly recover the pH balance; is conducive to promoting self-cleansing and disinfecting property of the vagina; and keeps the moisture and elasticity of the vaginal walls (p. 3, 1st paragraph). Wang teaches the amount of chitosan in the composition to be 1-1.5%, weak acid polycarbophil is 0.8-2.2%.  

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	Zhang recognizes the antibacterial property of chitosan, which is useful in wound healing (p. 4, top paragraph).  Wang’s antibacterial gel comprises chitosan, which Wang uses for its antimicrobial property (p. 2, summary). Zhang also recognizes that acidity of the solution promotes the stability of chitosan, while Wang teaches acidic pH.   As such, it would be obvious to a skilled artisan who is looking to create a spray composition for vaginal application using the 
This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in their respective functions of the compositions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Response to Argument:
Applicant's arguments filed 02/08/2022 over the rejection in view of Bush, Sternoff and SFC have been fully considered but they are not persuasive. 
Applicant appears to argue that the amendment of Claim 1, which now recites “about 0.01 % w/v to about 1.0% w/v chitosan, from about 0.1 % w/v to about 1.0% w/v carbonic acid, from about 0.01 % w/v to about 2.0% w/v lactic acid and water, wherein the composition is stored in a Bag-on-Valve (BOV) pressurized vessel” overcomes the 103 rejection.  Applicant remarks that the instant invention contain less amount of chitosan compared to Bush. Applicant also alleges that the instant invention provides “enhanced 
This argument is not persuasive, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. In the instant case, the 2% chitosan of Bush renders obvious the 1% of the instant claims because they are close amounts.  Importantly, merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426; In re Hoeschele, 160 USPQ 809. See MPEP 2144.05. Determining the optimal or workable amounts/ratio of the components in the composition is routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the court stated that “Normally, change  HYPERLINK "javascript:top.docjs.prev_hit(5)" 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in HYPERLINK "javascript:top.docjs.next_hit(5)" 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 temperature, concentration, or both, is not a patentable modification; however, such changes may impart patentability to process if ranges claimed produce new and unexpected result which is different in kind and not merely in degree from results of prior art; such ranges are termed “critical” ranges, and applicant has burden of proving such criticality; even though applicant's modification results  HYPERLINK "javascript:top.docjs.prev_hit(8)" 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in HYPERLINK "javascript:top.docjs.next_hit(8)" 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in the art; more particularly, where the general conditions of a claim are disclosed  HYPERLINK "javascript:top.docjs.prev_hit(10)" 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in the HYPERLINK "javascript:top.docjs.next_hit(10)" 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” The motivation arises from “the normal desire of scientists or artisans to improve upon what is already generally known” (Peterson, 
Secondly, low concentration of chitosan in wound healing compositions are already known in the art as can be seen in Kim’s teaching in the 103 rejection above. The combination of chitosan with lactic acid is also expressly taught by Kim.
As such, the argument is deemed unpersuasive.

Applicant argues that Sternoff does not disclose the combination of chitosan, carbonic and lactic acid.
Sternoff modifies primary art Bush, and is relied upon for its teaching of BOV. As such, this argument is not persuasive.

Applicant alleges that the composition comprising chitosan, carbonic acid, lactic acid in BOV exhibited synergistic activity w.r.t to the wound healing rate. Furthermore, the BOV maintained the level of carbonic acid without leakage. Applicant re-cites the data in the Specification Tables 1-4
Based on the references used in the rejections supra, the allegation of synergistic advantage of the instant invention is unpersuasive because the combination, including the use of BOV for compositions comprising chitosan, is already known in the field per the showing of Bush, Sternoff, Zhang, and Kim. The re-citation of the data in the disclosure is not germane to the argument because .
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616